Citation Nr: 9920744	
Decision Date: 07/27/99    Archive Date: 08/03/99

DOCKET NO.  97 32 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an increased rating for residuals of an 
avulsion fracture of the right ankle, currently evaluated as 
20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Peter C. Lenart, Associate Counsel





INTRODUCTION

The veteran served on active duty in the military from 
December 1963 to December 1967.  He also served in the 
Connecticut National Guard from May 1982 to May 1989.

In October 1997, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Hartford, Connecticut, denied the 
veteran's claim for an increased rating for residuals of an 
avulsion fracture of the right ankle, evaluated as 20 percent 
disabling.  He appealed to the Board of Veterans' Appeals 
(Board).


FINDING OF FACT

As a result of the avulsion fracture, the veteran has 
arthritis that causes pain and painful motion, especially 
during prolonged weightbearing activities such as standing 
and walking, and possible laxity in the collateral ligament 
of his right ankle; however, he has essentially normal range 
of motion in the ankle and currently no swelling, effusion, 
or crepitus.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
the right ankle disability have not been met.  38 U.S.C.A. 
§ 1155 (West 1998); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5010, 5271, 5284 (1998).







REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran reportedly first sustained a fracture of his 
right cuboid bone in 1975 while a civilian.  He reinjured his 
right ankle in January 1983 while in the National Guard when 
he did not notice some unevenness in the armory floor and 
fell while walking across it.  He received treatment shortly 
after the incident in the emergency room of the Naval 
Submarine Base Hospital in Groton, Connecticut, where doctors 
initially diagnosed an inversion sprain of the right ankle, 
which eventually was changed to an avulsion fracture of the 
collateral ligament.

In June 1993, the RO granted service connection for residuals 
of the avulsion fracture.  The RO assigned a noncompensable 
(0 percent) rating based, in part, on the results of a recent 
VA examination which indicated the veteran had laxity in the 
collateral ligament of his ankle, a slight degree of 
tenderness on compression of the area just below the tip of 
his fibula, and increased pronation.  Supination of the ankle 
was within normal limits, as was range of motion on both 
plantar flexion (which was to 40 degrees) and dorsiflexion 
(which was to 20 degrees), and there were no signs of 
swelling or erythema.

While receiving treatment in a VA outpatient podiatry clinic 
in June and July 1993, doctors noted the veteran also 
experienced pain in the cuboid bone, especially during 
walking, because of arthritis in the 1st metatarsal 
phalangeal (MTP) joint.
X-rays also showed he had a hallux limitus (rigidus) 
deformity that was completely asymptomatic, and that the 
prior fractures were well healed.

In September 1995, while working at his civilian job at a VA 
hospital, the veteran again fractured his right ankle.  When 
seen for treatment shortly after the incident, he complained 
of pain, swelling, limitation of motion, tenderness, and 
difficulty with weightbearing.  His doctors applied a soft 
air cast to help the fracture heal and prescribed medication 
to help alleviate his pain and other discomfort.  
Later that month, he filed a claim for a higher (i.e., 
increased) rating for his disability.

The veteran underwent a VA examination in October 1995 in 
connection with his claim.  The examiner reported that the 
veteran still had tenderness and swelling in the ankle at the 
site of the most recent fracture.  Range of motion in the 
ankle was within normal limits in all directions tested; 
plantar flexion was to 40 degrees, dorsiflexion to 20 
degrees, inversion to 10 degrees (but productive of pain), 
and eversion to 5 degrees.  X-rays taken of the ankle showed 
signs of early healing of the avulsion fracture.  The 
examiner indicated in his diagnostic assessment that the 
veteran had laxity in the collateral ligament of his right 
ankle as a result of the earlier fractures.

The veteran received further treatment and evaluation in a VA 
outpatient clinic during March and April 1996, during which 
time his doctors noted that his fracture had healed.  
However, he continued to complain of pain in the lateral 
aspect of his ankle and foot, which he reiterated was most 
prevalent during activities involving prolonged weightbearing 
(standing, walking, etc.).  He maintained normal range of 
motion in the ankle on plantar flexion (which was to 40 
degrees) and dorsiflexion (which was to 20 degrees).  X-rays 
showed the presence of well corticated small fragments 
adjacent to the lateral malleolus, which the examiner 
suspected were secondary to the avulsion fracture.

In May 1996, based on the recent clinical findings, the RO 
increased the rating for the veteran's right ankle disability 
from the noncompensable level (of 0 percent) to 20 percent.

The veteran underwent another VA compensation examination in 
August 1996.  There was no evidence of swelling, effusion, 
other deformity, or symptomatic scars, and he had normal 
range of motion with no signs of crepitus.  The examiner 
observed a moderate degree of tenderness on the lateral side 
of the ankle and foot, which increased at the extremes of the 
range of motion testing.  The diagnosis was post-traumatic 
arthritis of the right ankle status post avulsion fracture of 
the collateral ligament.

The veteran's employer (a VA hospital) submitted records of a 
September 1996 physical examination that he underwent to 
determine whether he could continue working at his current 
position.  The records indicate, among other things, that, 
because his job required an extensive amount of standing and 
walking, he might have to transfer to a more sedentary 
position because of the severity of the impairment in his 
right ankle (caused by pain, painful motion, weakness, etc.), 
which was not expected to significantly improve.

VA most recently examined the veteran for compensation 
purposes in August 1997.  The examiner did not detect any 
evidence of swelling in the ankle, and he indicated the 
veteran had a normal gait and essentially normal range of 
motion in all directions tested (plantar flexion, 
dorsiflexion, inversion, eversion), but that he experienced 
pain and discomfort during the inversion testing.  
The examiner also indicated there was a "sensation" of 
ligamentous laxity, but that it was not clearly palpable.  
After reviewing X-ray films taken several months earlier, the 
examiner indicated in his overall assessment of the veteran's 
current status that he experiences chronic mild discomfort in 
his right ankle as a result of the fractures; that he has 
fairly good range of motion; and that there is no clear 
indication that his disability is not appropriately rated at 
the 20 percent level.

In October 1997, the RO denied the veteran's claim for a 
rating higher than 20 percent, and this appeal ensued.

Legal Analysis

As a preliminary matter, the Board finds that the veteran's 
claim for a higher rating for his service-connected right 
ankle disability is plausible and capable of substantiation 
and is therefore well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  A claim that a service-connected 
condition has become more severe is well grounded where the 
claimant asserts that a higher rating is justified due to an 
increase in severity.  See Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 631-632 
(1992).  The Board also is satisfied that all relevant facts 
have been properly developed and no further assistance to the 
veteran is required in order to comply with the duty to 
assist.  Id.

Disability evaluations are determined by comparing a 
veteran's present symptom-atology with criteria set forth in 
the VA's Schedule for Rating Disabilities-which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. § Part 4.  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt is resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  The veteran's entire medical history is 
considered when determining the severity of his disability.  
See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 
592 (1995).  However, where entitlement to compensation is 
already established and the appropriateness of the present 
rating is at issue, the current level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

If the disability at issue is of a musculoskeletal nature or 
origin, then VA may, in addition to applying the regular 
schedular criteria, consider granting a higher rating for 
functional impairment caused by pain, limited or excess 
movement, weakness, excess fatigability, or incoordination-
assuming these factors are not already contemplated by the 
governing rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

The veteran currently has a 20 percent rating for his right 
ankle disability under Diagnostic Code 5271, for "marked" 
limitation of motion.  However, the medical evidence shows 
that, despite the fractures, he has maintained essentially 
normal range of motion, albeit with pain.  See 38 C.F.R. 
§ 4.71, Plate II (indicating "standard" range of ankle 
motion as from 0 to 20 degrees on dorsiflexion, and from 0 to 
45 degrees on plantar flexion).  VA doctors who examined him 
in October 1995, August 1996, and, most recently, in August 
1997, have all noted that the veteran had essentially full 
range of right ankle motion, and their findings concerning 
the ranges of motion elicited on examination are consistent 
with those of the VA doctors who treated and evaluated the 
veteran in the outpatient clinic.  The medical records also 
reflect, however, that the veteran experiences functional 
loss due to his pain, painful motion, weakness, and excess 
fatigability, and that such is the reason the RO increased 
the rating for his right ankle disability from the 
noncompensable level (of 0 percent) to 20 percent; clearly 
then, these factors have been taken into consideration in 
arriving at the current evaluation.  See 38 C.F.R. §§ 4.40, 
4.45; DeLuca, 8 Vet. App. at 204-7.  Here, however, the 
veteran contends that an even higher evaluation is warranted.

Because the veteran has been granted the maximum schedular 
evaluation under Diagnostic Code 5271, a higher evaluation 
may be granted only if the veteran meets the criteria for a 
higher evaluation under an alternative diagnostic code or if 
the criteria for invoking the procedures for assignment of an 
increased rating on an extra-schedular basis are met.  
Unfortunately, the medical evidence of record does not 
establish that a higher evaluation is warranted on any basis.  

As noted above, the medical evidence demonstrates that, as a 
result of the avulsion fracture, the veteran arthritis that 
causes pain and painful motion, especially during prolonged 
weightbearing activities such as standing and walking, and 
possible" laxity in the collateral ligament of his right 
ankle.  However, he also has essentially normal range of 
motion in the ankle, a normal gait, and currently no 
swelling, effusion, or crepitus.  The VA physician who 
examined him most recently, in August 1997 described the 
extent of the veteran's discomfort as "mild."  

The fact that the veteran has arthritis does not in and of 
itself entitle him to a higher evaluation, as arthritis is 
evaluated on the basis of limitation of motion under the 
appropriate diagnostic code (here Diagnostic Code 5271).  See 
38 C.F.R. § 4.71a, Diagnostic Code 5003.  As noted above, 
however, the veteran is already evaluated under the 
provisions of Diagnostic Code 5271.  Moreover, even 
considering the functional loss experienced by the veteran 
due to pain and the other factors indicated above, the 
medical evidence does not establish that the veteran's 
disability results in ankylosis, or disability comparable to 
ankylosis; hence, there is no basis for assignment of a 
higher evaluation under Diagnostic Code 5270, the only other 
potentially applicable diagnostic code pertaining to the 
ankle providing for a higher evaluation.  Finally, the 
medical evidence does not establish that the veteran's 
disability results in any additional defect or other 
impairment not considered in arriving at the current 
evaluation, so as to warrant evaluation under any other 
diagnostic code, alternatively; or that the veteran suffers 
from separate and distinct right ankle disabilities, so as to 
warrant assigning separate evaluations under more than one 
diagnostic code ( see 38 C.F.R. § 4.14 and See Esteban v. 
Brown, 6 Vet. App. 259, 261 (1994)).

Accordingly, based on the medical evidence of record, the 
Board finds that the current 20 percent rating is appropriate 
and most consistent with the present severity of the 
veteran's disability; and that the criteria for a higher 
rating are not met.  In reaching such conclusion, the Board 
has considered the applicability of the benefit-of-the-doubt 
rule, but finds that, as the preponderance of the evidence is 
against the claim for a higher rating, such rule does not 
apply.  See 38 U.S.C.A. § 5107(b); Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996); Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1990).

Additionally, however, the Board notes that there is no 
indication that the schedular criteria are inadequate to 
evaluate the veteran's right ankle disability.  For example, 
there has been no showing that it has caused marked 
interference with his employment (i.e., beyond that 
contemplated in the assigned evaluation).  Although his 
employer indicated in the September 1996 statement that he 
might be transferred to another position at the hospital, 
because of the chronicity of his disability, the employer was 
just as quick to point out that he is fully capable of 
performing more sedentary type of work, which is consistent 
with the more recent medical findings that show a level of 
disability commensurate with the current rating.  
Additionally, the records contains no indicated that the 
veteran's service-connected disability has  necessitated 
frequent periods of hospitalization, or otherwise has 
rendered impracticable the application of the regular 
schedular standards.  In the absence of evidence of such 
factors as those indicated above, the Board is not required 
to remand this case to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 
Vet. App. 218, 227 (1995); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

The claim for a rating higher than 20 percent for the 
residuals of the right ankle fractures is denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

